DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed July 16, 2021 has been considered.

Drawings
	The drawings filed July 16, 2021 are approved.

Specification
	The status of any related application should be updated, where appropriate, on page 1 of the application.

Claim Objections
Claim 5 is objected to because of the following informality:  Line 4 appears to include a typographical error.  It appears that “to” should be inserted after “together”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 9, 10, 11, 12 and 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11, 15, 16, 12, and 13, respectively, of prior U.S. Patent No. 10,279,719. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorbiecki  (5658050).
Note the seat apparatus comprising: a vehicle seat including a cushion member (102, 100) having a bottom portion (100) with a plurality of recessed portions (section of 96); a 
Regarding claim 2, note the recessed portions formed at the portion of the bottom portion of the cushion member positioned at the seating portion are provided such that a distance between adjacent ones of the plurality of the recessed portions is uniform.  See Figure 15.
Regarding claim 3, note each of the plurality of the bag bodies includes two or more expandable portions (72 and 72) arranged with a dividing portion (66, 94, 92, 84, as shown in Figure 3) being interposed therebetween, wherein the plurality of the bag bodies are arranged such that a distance between adjacent ones of the plurality of the bag bodies is uniform, and wherein internal spaces of the two or more expandable portions of the each of the plurality of the bag bodies communicate with each other.
Regarding claim 4, note the each of the plurality of the bag bodies is an air cell, and wherein the air cell is configured to expand along a thickness direction of the vehicle seat by injection of compressed air as the fluid, and to contract in the thickness direction by discharging of the injected compressed air.  See paragraph 4 in column 5.
Regarding claim 5, note two or more of the plurality of the bag bodies are coupled together (see Figure 3), and wherein internal spaces of the two or more of the plurality of the 
Regarding claim 7, note the each of the plurality of the bag bodies is an air cell, wherein the fluid supply mechanism includes a compressed air generation device (61) configured to generate the compressed air as the fluid, a supply path formation member (58) forming a supply path of the compressed air, and a switching device (valves 56) connected to the supply path formation member and operative to switch the compressed air supply destination, and wherein the air cell, the compressed air generation device, and the switching device are attached to the bottom portion of the cushion member.
Regarding claim 8, note the compressed air generation device (61) and the switching device are attached to a portion of the bottom portion of the cushion member at a position different from the seating portion.  See Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lorbiecki  (5658050) in view of Katoh et al (5320409).
The primary reference shows all claimed features of the instant invention with the exception of a sensor configured to output a signal corresponding to a traveling condition of a vehicle on which the vehicle seat is mounted, and a control device configured to control the switching device according to the signal output from the sensor, and wherein the control device controls the switching device to switch the at least one bag body to be expanded.
In the primary reference, note the fluid supply mechanism (60, 120) includes a switching device (valves 56) operating to switch the fluid supply destination.
The secondary reference teaches configuring a seat apparatus with a fluid supply mechanism that includes a switching device operating to switch the fluid supply destination.  The fluid supply mechanism includes a sensor (30) configured to output a signal corresponding to a traveling condition of a vehicle on which a vehicle seat is mounted, and a control device (51) configured to control the switching device according to the signal output from the sensor, and wherein the control device controls the switching device to switch the at least one bag body to be expanded.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify the primary reference in view of the teachings of the secondary reference by incorporating a sensor configured to output a signal corresponding to a traveling condition of the vehicle on which the vehicle seat is mounted, and a control device configured to control the switching device according to the signal output from the sensor, and wherein the control device controls the switching device to switch the at least one bag body to be expanded.  This modification provides an automatic adjustment to the bag bodies base upon operation of the vehicle for enhanced user support and comfort.

Allowable Subject Matter
s 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/August 8, 2019                                 Primary Examiner, Art Unit 3636